 Case 1:20-cv-00259-JDL Document 7 Filed 12/23/20 Page 1 of 4         PageID #: 25




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE


                                       )
In Re: VICTORY CHIMES, INC.,           )
as former Owner of the                 )
S/V VICTORY CHIMES                     )
(O.N. 136784), Her Engines,            ) 1:20-cv-00259-JDL
Machinery, Tackle, Apparel,            )
Appurtenances, etc., for               )
Exoneration From, or                   )
Limitation of, Liability,              )
Civil and Maritime,                    )
                                       )
Plaintiff.                             )

ORDER RESTRAINING SUITS, APPROVING PLAINTIFF’S APPRAISER’S
REPORT, AND DIRECTING ISSUE OF NOTICE AND FILING OF CLAIMS

      WHEREAS, a Complaint having been filed herein on July 23, 2020, by

Plaintiff, Victory Chimes, Inc. (“Victory Chimes” or “Plaintiff”), as former owner of

the S/V VICTORY CHIMES (the “Vessel”), for Exoneration from or Limitation of

Liability, pursuant to 46 U.S.C.A. §§ 30501 et seq. and Rule F of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions of the Federal

Rules of Civil Procedure concerning any alleged claims, damages, and/or losses

arising from a June 14, 2018 incident, as more fully described in the Complaint (ECF

No. 1);

      WHEREAS, the Complaint states the facts and circumstances upon which

Exoneration from or Limitation of Liability are claimed;

      WHEREAS, the Complaint and Appraiser’s Report establish that the value of

the Plaintiff’s interest in the Vessel and her pending freight did not exceed the sum

of $200,000.00 after the incident;
                                          1
 Case 1:20-cv-00259-JDL Document 7 Filed 12/23/20 Page 2 of 4           PageID #: 26




      WHEREAS, it appears that claims and/or suits may be filed against the

Plaintiff and/or the Vessel for losses, damages, casualties, or injuries alleged to have

been sustained during the voyage upon which the Vessel was then engaged; and

      WHEREAS, the Plaintiff will deposit with the Court within thirty (30) days of

this Order the amount of $250.00 as security for costs in accordance with Rule F(1)

of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions of the Federal Rules of Civil Procedure.

      NOW, upon motion of HOLBROOK & MURPHY, as attorneys for Plaintiff,

Victory Chimes:

      IT IS HEREBY ORDERED that the security for costs in the amount of $250.00

deposited by the Plaintiff with the Clerk of the Court as provided by Rule F(1) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions

of the Federal Rules of Civil Procedure is approved as sufficient security for costs;

and

      IT IS FURTHER ORDERED that any claimant in these proceedings may

express, by written notice filed with the Court and served upon all parties of record,

its dissatisfaction with the Appraiser’s Report. In this event, the Plaintiff shall,

within thirty (30) days of entry of an Order by the Court rejecting the appraised value

in the Appraiser’s Report, cause security to be posted in the form provided by Rule

F(1) of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions of the Federal Rules of Civil Procedure and satisfactory to this

Court, failing which the injunction entered concurrently herewith will be vacated as



                                           2
 Case 1:20-cv-00259-JDL Document 7 Filed 12/23/20 Page 3 of 4            PageID #: 27




to all claimants, and the Court will make such further Orders as justice may require;

and

      IT IS FURTHER ORDERED that a Notice shall be issued by the Clerk of the

Court to all persons asserting claims or suits with respect to which the Complaint

seeks Exoneration from or Limitation of Liability admonishing them to file their

respective claims with the Clerk of this Court, in writing, and to serve on the

attorneys for the Plaintiff a copy thereof, within thirty (30) days after the issuance of

the Notice, or be defaulted; and that if any claimant desires to contest either the right

to Exoneration from or the right to Limitation of Liability, such claimant shall file

and serve on the attorneys for the Plaintiff HOLBROOK & MURPHY at 238-240

Lewis Wharf, Boston, Massachusetts 02110, an Answer to the Complaint on or before

thirty (30) days after the issuance of the Notice, unless the claim has included an

Answer to the Complaint, so designated, or be defaulted; and

      IT IS FURTHER ORDERED that counsel for the Plaintiff shall cause to be

published in the Portland Press Herald the above-referenced Notice once a week for

four (4) weeks before the return date for the filing of claims set in said Notice, as

provided in the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions of the Federal Rules of Civil Procedure and copies of the notice

shall be mailed by Plaintiff in accordance with such rule to every person known to

have made any claims against the Vessel, the Plaintiff or their attorneys arising from

the June 14, 2018 incident, no later than the day of the second publication of the

Notice in the Portland Press Herald; and



                                           3
 Case 1:20-cv-00259-JDL Document 7 Filed 12/23/20 Page 4 of 4           PageID #: 28




      IT IS FURTHER ORDERED that the further prosecution of all actions, suits,

and proceedings already commenced and the commencement or prosecution hereafter

of any and all suits, actions, or proceedings of any nature and description whatsoever

in any court of any jurisdiction, or otherwise, against the Plaintiff and/or the Vessel,

and the taking of any steps and the making of any motion in such actions, suits, or

proceedings except in this action, to recover damages for or in respect of the incident

more fully described in the Complaint, be and they are hereby restrained, stayed, and

enjoined until the hearing and determination of this action, and all warrants of arrest

and/or attachment issued or sought in such other suits, actions, or legal proceedings

be and the same are hereby dissolved and further warrants of arrest and/or

attachment are hereby prohibited; and

      IT IS FURTHER ORDERED that service of this Order as a Restraining Order

be made through the United States Post Office or by Federal Express by mailing a

true and correct copy hereof to the person or persons to be restrained, or to their

respective attorneys.

      SO ORDERED.                              Dated: December 23, 2020




                                                        /s/ JON D. LEVY
                                                  CHIEF U.S. DISTRICT JUDGE




                                           4
